DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-13 and 21-25 in the reply filed on October 20, 2022 is acknowledged.   Applicant also elected the species of silk protein conjugate as the polypeptide, IL-6 as the cytokine, and tissue specific fibroblast cells as the cell population in the recited bioink.  The specific combination of a silk protein conjugate and interleukine-6 in a bioink has not been found in prior art search, and the search was extended to other cytokines.  

Claim Objections
Claims 11-13 and 21-25 are objected to because of the following informalities: the claims recite 3D-bioprinting, which inherently indicates an artificial scar-like construct of “3D bioprinted in vitro model” (Examples 1, 2 of disclosure) of a scar, not an actual “scar tissue” formed naturally in vivo.  An actual scar tissue would possess further details than the “features characteristic of natural scar tissue” (para.0076, Pre-grant publication US 2021/0170071) suitable “as an in vitro model for further research and analysis” (id.).    Appropriate correction is required.  A position that the recited 3D-bioprinted construct exhibits full characteristics of a scar tissue formed in vivo would raise issues under 35 U.S.C. 112.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fabricating a 3D-bioprinted corneal and skin scar-like constructs, does not reasonably provide enablement for any type of scar-like tissue constructs.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  The present claims recite a method of fabricating a 3D-bioprinted “scar tissue”, comprising 3D bioprinting, layer-by-layer and using a CAD model, a bioink composition comprising a polypeptide, a cytokine, and a cell population selected from a group consisting of epidermal cells, dermal cells, and tissue specific fibroblast cells.  The tissue specific fibroblast cells may be from tissues other than skin and cornea, namely renal, cardiac, and tracheal tissues.  
Applicant discloses two examples of “3D bioprinted in vitro model” of corneal and skin scars (Examples 1, 2).  The corneal model was 3D printed using a bioink comprising collagen type-I, DMEM, corneal fibroblast cells, TGF-β1, IL-6, and IL-8, at specific extrusion conditions.  The skin model was 3D printed using a bioink comprising silk-collagen Type I conjugate, mushroom tyrosinase, skin fibroblasts, TGF-β1, IL-6, and IL-8, at specific extrusion conditions.  As can be observed in these, but two, Examples, both were highly specific combinations of polypeptide, three cytokines, and extrusion conditions.  The claim should be more than an invitation to experiment for those of skill in the art.  MPEP 2164.06(b)(I)(A).
Furthermore the Examples do not specifically disclose incubation of the “single layer of the bioprinted scar tissue” (paras.  0074, 0078), however both refer to “subsequent formation of the respective scar tissue” (paras.0075, 0079) which indicate some further treatment of the 3D-printed single layers. 
In view of the limited disclosure and the breadth of claim 11, as further evidenced by claim 23 which recite not just corneal and skin tissue fibroblast cells but also those from renal, cardiac, and tracheal tissues, the skilled person would not have been able to practice the full scope of claims 11-13 and 21-25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Das (Das, S., et al.,  Bioprintable, cell-laden silk fibroin-gelatin hydrogel supporting multilineage differentiation of stem cells for fabrication of three-dimensional tissue constructs, Acta Biomaterialia 11 (2015) 233-246) in view of Chimene (Chimene, D., et al., Advanced Bioinks for 3D Printing: A Materials Science Perspective, Annals of Biomedical Engineering, Vol. 44, No. 6, June 2090–2102) as evidenced by Soundararajan (Soundararajan, M. & Kannan, S., Fibroblasts and mesenchymal stem cells: Two sides of the same coin?,  J Cell Physiol. 2018;233:9099- 9109). 
Regarding claims 11 and 21-25, Das teaches cell-laden silk-fibroin-gelatin (SF-G) hydrogel supporting multilineage differentiation of stem cells for fabrication of 3D tissue constructs (title; abstract; see entire document).  Das teaches fabricating a 3D engineered tissue by 3D printing a bioink comprising human nasal inferior turbinate tissue-derived mesenchymal stromal cells (hTMSCs), DMEM, SF-G, and tyrosinase (p.234-35 2.1, 2.2, 2.4, 3.2).  The SF-G bioink comprised cell density of 2-5 x 106 cells/ml (p.235 2.4), and 8% SF and 15% G (p.236 3.1).  This amounts to 23% of the silk protein conjugate which is close to the 20% w/v recited in claim 21. However the range of polypeptide concentration in the bioink is not seen as overcoming obviousness in the absence of further specifics such as the components of the bioink, desired application of the construct, the “tissue specific fibroblast cells”, as well as bioprinting conditions, among others.  Das teaches including 10 ng/ml of transforming growth factor β1 (TGF-β1) in a culture medium (p.235 2.5).
Das does not specifically teach using cytokine in the bioink as recited in claims 11 and 22.
Chimene however teaches using cytokines in bioinks for 3D printing. “Bioinks with sustained release of growth factors will not only provide favorable conditions for directed cell fate, but local release will also reduce the amount of growth factor required” (p.2099 rt col.; see title; abstract; p.2091 rt. col.).    
It would have been prima facie obvious to one having ordinary skill in the art to combine the teachings of Das, and Chimene and include tissue-specific fibroblasts and TGF-β1 in the bioink as recited in the instant claims.  The skilled person would have been motivated to do so because Chimene states that doing so, i.e., including the TGF-β1 in the bioink rather than in the subsequent culture medium, “will not only provide favorable conditions for directed cell fate, but local release will also reduce the amount of growth factor required”.  
Regarding claims 12 and 13, Das teaches nozzle diameter of 250 µm and pressure of 200-250 kPa which (p. 235 2.5) and line width of construct, i.e., layer thickness, of 280-320 µm (p.238 3.3) which are with the recited ranges.  
It is further noted that Das does not expressly refer to tissue specific fibroblast cells; however the hTMSCs in Das are considered to be or at the least contain fibroblast cells.  Soundararajan evidences that fibroblasts and mesenchymal stem cells, e.g., hTMSCs, are morphologically indistinguishable, with almost identical “surface immunophenotype, proliferation, and differentiation capacities and even, to an extent, their gene expression profiles and immunomodulatory capacities” (abstract; see entire document).  “[I]t is possible that fibroblasts are in fact aged MSCs and that the two cells are the same.” (Abstract).  Furthermore it is “very difficult to conclusively identify whether a cell isolated or analyzed in a given study is a fibroblast or MSC”  (p.9105 rt. col.). 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615